Hodges, J.
Plaintiff in error was charged with “violating section 1489 of the City Code of Atlanta of 1910.” The petition for certiorari does not set forth the ordinance referred to, and the record does not show what the ordinance inhibited. Courts other than the municipal court can not take judicial cognizance of a municipal ordinance; and for the Court of Appeals to pass intelligently upon this case the ordinance should be in the record. Hill v. City of Atlanta, 125 Ga. 697 (54 S. E. 354). This court will assume, from the failure to have the ordinance in the record, that the recorder of the city did his duty in finding the accused guilty; and the judgment overruling the certiorari is Affirmed.